Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claims 1-12 is the inclusion therein of the limitations of a controller configured to: execute ejection determination to determine whether, with respect to each nozzle a nozzle normally has ejected liquid; determine, based on a result of the ejection determination, whether the nozzles include a failure nozzle; in a case where the controller determines that the nozzles include a failure nozzle, determine, based on the first data stored in the storage and a distribution pattern obtained from a result of the ejection determination, a cause of a currently- occurring ejection failure; in a case where the controller determines that the cause of the currently- occurring ejection failure is a certain cause corresponding to a cause of an ejection failure included in the second data, execute maintenance processing to perform maintenance in the first maintenance manner associated with the certain cause; subsequent to the execution of the maintenance in the first maintenance manner, execute again the ejection determination and determine, based on a result of the ejection determination, whether the currently-occurring ejection failure due to the certain cause has been recovered by the maintenance in the first maintenance manner; and in a case where the currently-occurring ejection failure due to the certain cause has been recovered a predetermined number of times by the maintenance in the first maintenance manner, change the first maintenance manner associated with the certain cause to the second maintenance manner in the second data. These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
U.S. Patent 9,056,512 to Kanzaki is considered to be the closest prior art which discloses the controller in configured to control the printing apparatus to: determine whether or not the operation history of the printhead conforms to the first condition value; determine whether or not the jetting failure is present, in a case that, the operation history conforms to the first condition value; cause the recovery mechanism to perform the recovery process, in a case that, the jetting failure is present; and cause the detection condition memory to store the second condition value smaller than the first condition value as a new first condition value, in a case that the jetting failure is present. (abstract; claim 1)

Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853